Title: To Alexander Hamilton from the New York Committee of Correspondence, 2 April 1777
From: New York Committee of Correspondence
To: Hamilton, Alexander


Kingston [New York] April 2d 1777
Sir
We received Your’s of the 29th. Ultimo and are extream⟨ly⟩ sorry to hear of your Indisposition.
In our last we expressed an Apprehension that the Enemy might possibly make Hudson’s River their first Object; not only because they could open their Campaign there earlier than they could go to Pensilvania as in one Case their Army would move by land and in the other by Water; But because having the command of the River, by taking the advantage of a southerly Wind, they would have it in their Power to run up in a few Hours and by destroying the Boats that are along it’s Banks render it impossible for Genl. Washington’s Army to cross till they have marched to Albany; a Thing almost impracticable at this Season of the Year, considering the distance and badness of the Roads. This would enable them not only to ravage all this State but to enter Connecticut on it’s Western side, where the disaffection of the People will insure them many friends. We have strained every Nerve to prepare for their reception, having vested a Power in Genl. George Clinton to make whatever Drafts he may think necessary from the Militia; in consequence of which every third Man is ordered to be drawn from the Southern and every fifth Man from the Northern Counties. We are not without Apprehensions that these heavy Drafts will be dreadfully felt in the want of the necessary Supplies for the Army and Inhabitants, which can hardly be raised under such Circumstances in this State; but more remote Evils must yield to the pressures of Necessity. We enclose you by direction of Convention some Resolutions lately passed in order to render the Laws against Spies and secret Enemies more effectual. You will be pleased to deliver them with our respectful Compliments to his Excellency the General.
We are happy to hear of the Arrival of the Vessel with Arms from France, as no supplies can be more necessary. We flatter ourselves that it will shortly be in your Power to communicate ⟨m⟩ore important Intelligence from that Quarter.
We are with great Respect Sir Your most Obedient and very humble Servants.

Wm. Allison
Robt R. Livingston
Gouvr Morris
Colo. Alexander Hamilton

